DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/17/2022. Claims 1, 7, 11, 15, 16, 17, 18, 21, 25, and 26 have been amended. Claims 6, 10, and 14 have been cancelled. Claims 32-36 are new. Claims 32-36 are presently withdrawn. Claims 1-5, 7-9, 11-13, and 15-36 are currently pending. 

Election/Restrictions
Newly submitted claims 32-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are directed to a method of manufacturing while the originally presented invention was an apparatus. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 12, 13, 15, 23, 24, 25, 27, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 14, 15, 25, and 27 state that the top wall is “sufficiently thin” so that a “smaller” magnet may be used and that does not “substantially interfere” with the magnetic field. These terms are relative, confusing, and indefinite. It is unclear how thin “sufficiently thin” is intended to be. It is also unclear what “smaller” or “larger” magnet sizes are (smaller or larger 
The term "about" in claims 8, 12, and 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 7,320,633 B2).
 In Reference to Claims 21 and 25
Park teaches (Claim 21) A [] magnet holder for holding a magnet and for insertion with the magnet held firmly in place into an article (column 8 lines 25-34; note item 200/200a prevents separation from the article, thereby holding it firmly in place; note that even though there are other degrees of freedom (rotation), the magnet is still held firmly into the article, meeting this limitation), said magnet holder comprising: a housing having a top wall (item 200a, fig’s 25-30, top wall 202, labeled in fig. 26; note, particular sub embodiment of fig. 29 is being used, but fig’s 25-30 show common features), a side wall or walls depending downwardly from said top wall defining an open interior in said housing (item 201 labeled in fig. 26), and an open bottom (shown in fig’s 25 and 28), such that a magnet can be inserted up into said interior of said housing (item 110b, shown in fig. 28); the exterior of said side wall or walls comprise at least one reverse sloped exterior retainer ring designed to allow said magnet holder to be press fit into a tight fitting receiving cavity in an article to be fitted with a magnet retained in said housing (fig. 29, items 252b, collectively, also see column 11 lines 8-29, hole 120 in item 10 shown in fig. 25) with said at least one exterior retainer ring engaging the interior wall of said receiving cavity (items 252b of fig. 29, e.g. as shown installed in fig’s 25 and 28); said exterior retainer ring extending around the perimeter of said housing except for spaced gaps therein (items 252b extend around the entire perimeter except for gaps between items 252b, fig. 29), such that as one pushes said housing into a tight fitting receiving cavity, air escapes through said gaps (note this is functional language, since there are gaps between items 252b, air would inherently escape here), and once said housing is inserted, it is difficult to pull it out because of the tight fit, said rings engaging said interior wall of said receiving cavity (column 11 lines 8-29, and fig’s 25, 28, and 29);
as a larger magnet behind a thicker wall (fig. 28, note this is relative and extremely broad).
The embodiment of Park used above fails to teach the holder being made of plastic. 
Alternate magnet holders of Park disclose making the holders of plastic (column 7 lines 57-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the holder of plastic as taught by alternate embodiments of Park simply as a matter of design choice, since it has been held that selection of a known material based on its suitability for its intended use is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Park discloses using both wood and plastic, merely making the cited embodiment of plastic instead of wood would be an obvious matter of engineering design choice, and not a patentable distinction. 

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 7,320,633 B2) in view of Wong (US PGPub. No. 2016/0288008 A1).
In Reference to Claims 21 and 25
 	The examiner notes that Park teaches the feature of a magnet “held firmly in place,” broadly interrupted, as discussed above. However, in the alternate view that this limitation was intended to mean that the magnet is prevented from any type of motion, an alternate rejection is set forth below:
	Wong teaches magnets fixed into an article preventing motion of the magnets (items 12 to item 14, via items 13, fig’s 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic block toy device of Park with the feature of fixing the magnets to the article so as to prevent movement as taught by the magnetic block toy device of Wong for the purpose of allowing the blocks to be used to for placement at fixed positions / particular angles, allowing the blocks to be used in particular types of games as taught by Wong (paragraphs 0049-0051), making the blocks more specifically tailored to a particular use, and more attractive for playing games. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (alternately in view of Wong) in view of Guilbert et al. (US Patent No. 2009/0130887 A1).
In Reference to Claims 22-24
Park teaches all of claim 21 as discussed above. 
Park further teaches (Claim 23) in which each of said gaps in each said exterior retainer ring is relatively narrow, said gaps occupying from about [x]% of the perimeter of each said ring (gaps between items 252b, fig. 29, note “relatively narrow” is exceedingly broad, relative to what?);

The embodiment of park used fails to teach two to four retainer rings and the particular percentage and alignment of air gaps of claims 22 and 23.  
An alternate embodiment of Park teaches (Claim 22) in which said cylindrical side wall comprises two to four and most preferably three of [] reverse sloped exterior retainer rings (e.g. items 252a, 251, 252b, and 253, etc. fig’s 27-29).
Guilbert teaches (Claim 22) with said spaced gaps in each being aligned vertically with respect to one another (fig. 2, gaps between items 13 and 14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnet securing mechanism of Park with the feature of two to four retainer rings as taught by the alternate embodiment of Park for the purpose of further securing the retaining means within the article as taught by Park (column 11 lines 20-29 and 45-63), making the device more reliable, more durable, and more attractive to the users. 
Further, it would have been obvious to one having ordinary skill in the art to have provided two, three, four, or any particular number of retaining rings for the purpose of providing a more secure connection, making the device more reliable, and more attractive to the users. Further still, the examiner notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely providing two, three, four, or any particular number of retainer rings would not produce any new and unexpected result since the retainer rings would 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection components of Park with the feature of aligned spaced gaps in the rings as taught by the connector of Guilbert for the purpose of allowing the device to be more easily connected and disconnected while still providing a secure connection while connected as taught by Guilbert (paragraph 0040), making the device more versatile, easier to use, more reliable, and more attractive to the users. 
	Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the gaps any particular percentage of the rings merely as a matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general condition of gaps in the rings is taught in both Park and Guilbert, merely optimizing the percent that the gap occupies is an obvious matter of design choice, and not a patentable advance. 

Allowable Subject Matter
Claims 1-4, 7, 11, 16-20, 26, and 31 are allowed.

Response to Arguments
Applicant’s arguments regarding the previous 103 rejections of claims 1-4, 7, 11, 16-20, 26, and 31 are persuasive. These claims are allowed. 
Applicant's remaining arguments filed 01/17/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the use of relative terms and vague recitations are not persuasive. Since the scope of these recitations is inconcrete, these recitations are indefinite. Relative terms, such as those used in the claims at issue, require a concrete definition in the specification to be interpreted as definite. Since no such definitions exist in applicant’s specification, these terms are indefinite. 
Applicant has submitted a declaration attempting to help define these terms, however, the declaration appears to essentially explain what is meant, generally, by these terms and provide assertions that one of ordinary skill in the art would understand the recitations. This is not persuasive since the exact scope of these claim terms is still not bounded by any definition in the specification. Appropriate correction is still required. 
Applicant’s remaining arguments are directed to the lack of interior retainer elements that the magnet must be forced past to be held in the holder and that it would not be obvious to add them to the primary embodiment of Park (i.e. by using the alternate embodiment of park, fig,. 18). The examiner, as noted above, finds these arguments along with the additionally claimed elements in independent claims 1 and 26 persuasive as noted above. However, claim 21-25 lacks these elements and, therefore, these arguments are note germane to the outstanding prior art rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711